UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6362


SUNDARI K. PRASAD, f/k/a Aurealia N. Nelson,

                    Plaintiff - Appellant,

             v.

DELTA SIGMA THETA SORORITY, INC., ETA Tau Chapter,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:16-cv-00897-MHL-RCY)


Submitted: October 19, 2018                                  Decided: November 1, 2018


Before NIEMEYER, MOTZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sundari K. Prasad, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Sundari K. Prasad appeals the district court’s order denying her Fed. R. Civ. P.

59(e) motion to alter or amend the court’s prior order dismissing as frivolous Prasad’s

civil rights action. * We have reviewed the record in conjunction with Prasad’s informal

brief and find no reversible error.

       The district court did not abuse its discretion in denying Prasad’s request for relief

under Rule 59(e). See Mayfield v. Nat’l Ass’n for Stock Car Auto Racing, Inc., 674 F.3d
369, 378 (4th Cir. 2012) (stating standard of review).        Specifically, Prasad did not

advance an intervening change in controlling law or new evidence that was unavailable

prior to the entry of the court’s initial dismissal order. See id. (setting forth grounds for

granting a Rule 59(e) motion). Nor did Prasad establish a clear legal error in the court’s

earlier ruling or a manifest injustice warranting the grant of Rule 59(e) relief. Robinson

v. Wix Filtration Corp. LLC, 599 F.3d 403, 407-09 (4th Cir. 2010). Accordingly, we

affirm the district court’s order.    See Prasad v. Delta Sigma Theta Sorority, Inc.,

No. 3:16-cv-00897-MHL-RCY (E.D. Va. Mar. 30, 2018).                We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




       *
         We previously affirmed the dismissal order. See Prasad v. Delta Sigma Theta
Sorority, Inc., 712 F. App’x 336 (4th Cir. 2018) (No. 17-7376).


                                             2